Citation Nr: 0842642	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  05-23 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected cervical strain; for the period prior to March 12, 
2008, evaluation in excess of 10 percent; for the period 
beginning on March 12, 2008, evaluation in excess of 20 
percent.  

2.  Entitlement to an increased evaluation for the service-
connected scar, residual, left ankle surgery; for the period 
prior to March 12, 2008, entitlement to a compensable 
evaluation; for the period beginning on March 12, 2008, 
evaluation in excess of 10 percent.  

3.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected lumbar strain with degenerative changes 
of the thoracic spine at T12-L1.

4.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected right ilio-tibial band syndrome.

5.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected retropatellar pain syndrome of the 
right knee.

6.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected retropatellar pain syndrome of the left 
knee.

7.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected postoperative residuals, left malleolus 
fracture, status-post open reduction and internal fixation.

8.  Entitlement to a compensable evaluation for the service-
connected allergic rhinitis.

9.  Entitlement to a compensable evaluation for the service-
connected tinea corporis and tinea cruris.

10.  Entitlement to a compensable evaluation for the service-
connected left wrist strain.

11.  Entitlement to a compensable evaluation for the service-
connected left epididymitis.

12.  Entitlement to a compensable evaluation for the service-
connected scar, residual, right thumb laceration.

13.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

14.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran, his daughter and family friends


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to October 
1989 (Navy) and from November 1990 to October 2003 (Army). 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2005 and July 2007 rating 
decisions issued by the RO.

The veteran and his accompanying witnesses testified before 
the undersigned Acting Veterans Law Judge (VLJ) in a hearing 
at the RO in September 2008.

Pursuant to a September 2008 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 20.900(c) (2008).  

The Board is aware that the veteran was awarded increased 
evaluations for his service-connected cervical spine and left 
ankle scar disabilities during the pendency of this appeal.  
Since these increases during the appeal did not constitute 
full grants of the benefits sought, the veteran's claims for 
increased evaluations for the cervical spine and left ankle 
scar disabilities remain on appeal.  See AB v. Brown, 6 
Vet.App. 35, 39 (1993). 



FINDINGS OF FACT

1.  Prior to March 12, 2008, the service-connected cervical 
strain is not shown to have been manifested by forward 
flexion of the cervical spine greater than 15 degrees but 
less than 30 degrees; the combined range of motion of the 
cervical spine less than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.    

2.  Subsequent to March 12, 2008 the service-connected 
cervical strain is not shown to be manifested by forward 
flexion of the cervical spine 15 degrees or less or favorable 
ankylosis of the entire cervical spine.

3.  Prior to March 12, 2008, the service-connected scar, 
residual, left ankle surgery is not shown to have been 
painful on examination, cause limitation in motion, affect an 
area exceeding 144 sq. inches (929 sq. cm) or considered to 
be a deep scar affecting an area exceeding 6 sq. inches (39 
sq. cm).

4.  Subsequent to March 12, 2008 the service-connected scar, 
residual, left ankle surgery is not shown to be a deep scar 
that causes limitation in motion affecting an area that 
exceeds 12 sq. inches (77 sq. cm).

5.  The service-connected lumbar strain with degenerative 
changes of the thoracic spine at T12-L1 is not shown to have 
been manifested by forward flexion of the thoracolumbar spine 
greater than 30 degrees but less than 60 degrees; the 
combined range of motion of the thoracolumbar spine less than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
Incapacitating episodes due to intervertebral disc syndrome 
lasting at least 2 weeks but less than 4 weeks is not 
demonstrated; nor is a separately ratable neurological 
deficit currently shown.

6.  The service-connected right ilio-tibial band syndrome is 
not shown to have been productive of more than moderate 
disability.

7.  The service-connected retropatellar pain syndrome of the 
right knee is not shown to be manifested by extension of the 
knee limited to 15 degrees or flexion limited to 30 degrees.  
There is no demonstrated instability, ankylosis or impairment 
of the tibia and fibula associated with the knee disability.

8.  The service-connected retropatellar pain syndrome of the 
left knee is not shown to be manifested by extension of the 
knee limited to 15 degrees or flexion limited to 30 degrees.  
There is no demonstrated instability, ankylosis or impairment 
of the tibia and fibula associated with the knee disability.

9.  The service-connected postoperative residuals, left 
malleolus fracture, status-post open reduction and internal 
fixation is not shown to have been productive of more than 
moderate limitation of motion of the ankle.  There is no 
demonstrated ankylosis of the ankle.

10. The service-connected allergic rhinitis is not shown to 
be productive of a disability picture with a greater than 50-
percent obstruction of the nasal passages on both sides or 
complete obstruction on one side.

11.  The service-connected tinea corporis and tinea cruris is 
not shown to affect at least 5 percent, but less than 20 
percent of the entire body or exposed area affected.   
Intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs have not been required.   

12.  Ankylosis of the left wrist is not demonstrated by the 
evidence of record.

13.  The service-connected left epididymitis has not been 
shown to require long-term drug therapy, one to two 
hospitalizations per year and/or intermittent intensive 
management.

14.  The service-connected scar, residual, right thumb 
laceration is not shown to be painful on examination, 
unstable, cause limitation of motion in the affected area or 
affect an area at least 144 sq. inches (929 sq. cm).

15.  The veteran is not shown to suffer from PTSD as a result 
of a verified in-service stressor.

16.  The medical and other evidence of record demonstrates 
that the service-connected disabilities do not render the 
veteran unable to secure or follow a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected cervical 
strain prior to March 12, 2008 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Code 
5237 (2008).

2.  The criteria for the assignment of an evaluation in 
excess of 20 percent for the service-connected cervical 
strain subsequent to March 12, 2008 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Code 
5237 (2008).

3.  The criteria for the assignment of a compensable 
evaluation for the service-connected scar, residual, left 
ankle surgery prior to March 12, 2008 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.118, Diagnostic Code 
7805 (2008).

4.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected scar, 
residual, left ankle surgery subsequent to March 12, 2008 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.118, Diagnostic Code 7805 (2008).

5.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected lumbar strain 
with degenerative changes of the thoracic spine at T12-L1 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.71a, Diagnostic Codes 5235-5243 (2008). 

6.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected right ilio-
tibial band syndrome have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Codes 5024, 5314 
(2008).

7.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected retropatellar 
pain syndrome of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Code 
5024 (2008).

8.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected retropatellar 
pain syndrome of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Code 
5024 (2008).

9.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected postoperative 
residuals, left malleolus fracture, status-post open 
reduction and internal fixation have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Codes 
5024, 5271 (2008).

10.  The criteria for the assignment of a compensable rating 
for the service-connected allergic rhinitis have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.97 including 
Diagnostic Code 6522 (2008).  

11.  The criteria for the assignment of a compensable rating 
for the service-connected tinea corporis and tinea cruris 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.118 including Diagnostic Code 7813 (2008).  

12.  The criteria for the assignment of a compensable rating 
for the service-connected left wrist strain have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, 
Diagnostic Codes 5024, 5215 (2008).  

13.   The criteria for the assignment of a compensable rating 
for the service-connected left epididymitis have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.115b, 
Diagnostic Code 7525 (2008).   

14.  The criteria for the assignment of a compensable rating 
for the service-connected scar, residual right thumb 
laceration have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.118, Diagnostic Code 7805 (2008).  

15.  The veteran is not shown to have a disability manifested 
by PTSD due to disease or injury that was incurred in or 
aggravated by military service. 38 U.S.C.A. §§ 1110, 1112, 
1113 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 
4.125 (2008).

16.  The criteria for the assignment of a total rating based 
on individual unemployability due to service-connected 
disabilities have not been met. 38 U.S.C. §§ 1155, 5107, 7104 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed and service-connected 
disorders.  There is no indication from the record of 
additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims.  The RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, VCAA letters were mailed in February 2005 and August 
2006, both prior and subsequent to the appealed rating 
decision.  However, the RO readjudicated the appeal, most 
recently in a July 2008 Supplemental Statement of the Case 
(SSOC).  Moreover, as indicated above, the RO has taken all 
necessary steps to both notify the veteran of the evidence 
needed to substantiate his claim and assist him in developing 
relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The veteran has been given 
notice in compliance with these requirements.  

With regard to the increased evaluation claims, the Board is 
aware of the Court's recent decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

In Vazquez-Flores, the Court found that at a minimum adequate 
VCAA notice requires that a claimant be notified of the 
following four items to substantiate a claim for increased 
evaluation.  First, the claimant must provide, or ask the VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Second, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant. 
Third, the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes.  Fourth, 
the notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit, or ask the VA 
to obtain, that are relevant to establishing entitlement to 
increased compensation (e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability).

In this case, the Board finds that the May 2008 letter was in 
full compliance with the requirements of Vazquez-Flores.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

II. Increased Evaluations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

A.	Cervical Strain

In a November 2003 rating decision, the RO granted service 
connection for cervical strain and assigned a 10 percent 
evaluation.  In a July 2008 rating decision, the RO increased 
the evaluation for the service-connected cervical strain to 
20 percent, effective March 12, 2008.  As noted, the increase 
during the appeal did not constitute a full grant of the 
benefit sought, thus the veteran's claim for an increased 
evaluation for the cervical strain remains on appeal.  See AB 
v. Brown, 6 Vet.App. at 39 (1993). 

In an October 2003 VA examination, the veteran stated that 
his cervical strain onset in 1995.  He complained of a 
constant dull pain (normally 3/10 intensity; flare-ups 6-7/10 
intensity) which hurt more in the morning.  Objectively, he 
had full flexion and extension of the neck.  He had minimal 
loss of motion in lateral flexion (0-40 degrees bilaterally) 
and rotation (0-70 degrees bilaterally).  He was diagnosed 
with cervical strain.

In a March 2005 VA examination, the veteran stated his neck 
pain had been progressive over the years.  He complained of a 
constant dull ache with increased pain in prolonged 
positioning and repetitive rotation of the head.  Activities 
like driving increased his discomfort.  Objectively, the neck 
and back musculature was symmetrical in appearance, well 
developed, with good strength and muscle tone.  He had normal 
range of motion of the neck.  His chronic cervical strain was 
confirmed.

In a February 2007 VA examination, he reported his back pain 
(cervical, thoracic and lumbar) onset in service during jump 
school.  He characterized the pain as a dull ache becoming a 
sharp shooting pain with movement.  He described the 
intensity level of the pain as 6/10.  Objectively, he had 
normal range of motion of the neck and motion was not 
additionally limited by fatigue, weakness, or lack of 
endurance following repetitive motion.  He had no objective 
evidence of painful motion, spasm, weakness or tenderness.  
He had no postural abnormalities.  His chronic cervical 
strain was confirmed.

In the March 2008 VA examination, the veteran complained of a 
constant aching/sharp neck pain having an intensity level of 
5.  He had spontaneous flares of pain, intensity level 7-8, 
3-4 times per week which could last 15-20 minutes at a time.  
His neck pain did not affect his daily activities.  
Objectively, his range of motion was as follows: forward 
flexion 0-25 degrees with more pain at extreme (normal 0-45); 
extension 0-45 degrees with more pain at extreme (normal 0-
45); lateral flexion 0-30 degrees bilaterally with more pain 
at extreme (normal 0-45); and rotation 0-80 degrees 
bilaterally with more pain at extreme (normal 0-80).

The veteran's service-connected cervical strain has been 
evaluated under Diagnostic Code 5237.  38 C.F.R. § 4.71a 
(2008).  Under Diagnostic Code 5237, a 10 percent evaluation 
is assigned for forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for forward flexion of 
the cervical spine greater than 15 degrees but not greater 
than 30 degrees; combined range of motion of the cervical 
spine not greater than 170 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

A 30 percent evaluation is assigned for forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.

The "combined range of motion" refers to the sum of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees.  Associated objective 
neurological abnormalities (e.g., bladder and bowel 
impairment) are to be evaluated separately.

For the period prior to March 12, 2008, the veteran's 
cervical strain is not shown to be productive of forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; combined range of motion of the 
cervical spine not greater than 170 degrees; or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  In this regard, prior to March 12, 
2008, the Board notes that the medical evidence shows the 
veteran generally had normal range of motion of the cervical 
spine.  Thus an evaluation in excess of 10 percent is not 
warranted.

In the March 2008 VA examination, the veteran's range of 
motion of the cervical spine was as follows: forward flexion 
0-25 degrees with more pain at extreme; extension 0-45 
degrees with more pain at extreme; lateral flexion 0-30 
degrees bilaterally with more pain at extreme; and rotation 
0-80 degrees bilaterally with more pain at extreme.  As he 
has not been shown to have forward flexion of the cervical 
spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine, an evaluation in excess of 20 percent 
is not warranted for this time period.

B.	Left ankle scar and right thumb scar

In a November 2003 rating decision, the RO granted service 
connection for residual scar left ankle and assigned a 
noncompensable evaluation.  In a July 2008 rating decision, 
the RO increased the evaluation for the service-connected 
residual scar left ankle to 10 percent, effective March 12, 
2008.  As noted, the increase during the appeal did not 
constitute a full grant of the benefit sought, thus the 
veteran's claim for an increased evaluation for the residual 
scar left ankle remains on appeal.  See AB v. Brown, 6 
Vet.App. at 39 (1993).

In an October 2003 VA examination, the veteran reported 
injuring his left ankle in a motorcycle accident at Fort Hood 
in 2003.  He subsequently had surgery on the ankle.  In a 
March 2005 VA scar examination, the veteran was found to have 
a well healed surgical scar on the lateral aspect of the left 
ankle measuring 6 cm x .5 cm.  There was no evidence of 
tenderness on palpation of the scar.  There was no pain and 
there was no adherence to underlying tissue.  The texture of 
the scar was consistent with the surrounding tissues.  The 
scar was considered superficial and it was not unstable.  The 
color of the scar was consistent with the surrounding 
tissues.

The veteran reported that he ripped his right thumb on a 
grenade launcher in 1997 at Fort Hood.  He reportedly 
received 6 staples for this tear.  He did not have pain or 
numbness in the right thumb area.  Objectively he had a 2 
inch scar on his right thumb.  

In a February 2007 VA examination, the examiner noted well-
healed scar on the left ankle.  The scar was nontender.  In a 
March 2008 VA examination, the veteran complained of numbness 
and tingling with tenderness in his left ankle scar.  
Objectively, the left ankle scar measured 10 x .4 cm.  The 
veteran had mild pain in the left ankle scar.  Otherwise 
examination of the left ankle scar was unremarkable.  The 
accompanying joint examination showed that the veteran had 
moderate limitation of motion in the left ankle.

The veteran also complained of numbness and tingling with 
tenderness in the right thumb.  Objectively, the veteran had 
a horizontal scar on the proximal phalanx from the palmar 
aspect through the medial aspect measuring 3.5 x .2 cm.  
There was no pain in the right thumb scar.

The veteran's respective scar disabilities are evaluated 
under Diagnostic Code 7805.  38 C.F.R. § 4.118 (2008).  
Diagnostic Code 7805 provides that scars evaluated under this 
provision shall be rated under limitation of motion of the 
affected part.

For the period prior to March 12, 2008, the veteran's left 
ankle scar is not shown to have been painful on examination, 
cause limitation in motion, affect an area exceeding 144 sq. 
inches (929 sq. cm) or considered to be a deep scar affecting 
an area exceeding 6 sq inches (39 sq. cm).  In this regard, 
prior to March 12, 2008, the Board notes that the medical 
evidence shows the scar to generally be painless, superficial 
and stable.  Thus a compensable evaluation is not warranted 
for this period.

In the March 2008 VA examination, the veteran exhibited mild 
pain on palpation of the left ankle scar.  Additional VA 
joint examination showed the veteran had moderate limitation 
of motion in the left ankle.  Accordingly he was assigned an 
increased 10 percent evaluation for the left ankle scar.  As 
the veteran's left ankle scar is not shown to be deep or 
cause marked limitation of motion of the ankle, an evaluation 
in excess of 10 percent is not warranted for this time 
period. 

As the veteran's right thumb scar is painless and does not 
cause limitation of motion, a compensable evaluation is not 
warranted for this disability.

C.	Lumbar strain

In a November 2003 rating decision, the RO granted service 
connection for lumbar strain with degenerative changes 
thoracic spine T12-L1 and assigned a 10 percent evaluation.  
That evaluation has remained in effect since that time. 

In an October 2003 VA examination, the veteran stated that 
his lumbar strain onset in 1992 when he was a paratrooper at 
Fort Benning.  He complained of a constant dull pain 
(normally 3/10 intensity; flare-ups 4/10 intensity).  
Objectively, there was no evidence of discomfort of range of 
motion of the back.  His range of motion was as follows: 
forward flexion 0-70 degrees; extension 0-30 degrees; lateral 
flexion 0-30 degrees bilaterally; and rotation 0-35 degrees 
bilaterally.  X-rays showed minimal degenerative changes in 
the thoracic spine.  He had rotoscoliosis of the mid and 
lumbar spine convex to the left.  He was diagnosed with 
lumbar strain and degenerative vertebral changes, thoracic 
spine.

In a March 2005 VA examination, the veteran stated his low 
back pain began in 1992 following a parachute jump.  He 
complained of a constant dull ache with increased pain in 
prolonged positioning, standing, walking, bending, lifting 
and driving.  He also complained of occasional radiating pain 
into his feet.  Objectively, the neck and back musculature 
was symmetrical in appearance, well developed, with good 
strength and muscle tone.  He had reduced forward flexion (0-
70 degrees); otherwise he had no limitation in range of 
motion.  He had no additional limitation due to pain, 
fatigue, weakness, or lack of endurance following repetitive 
movement.  He had no spasm, weakness, tenderness or guarding.  
His gait was normal as was his spinal contour.   His chronic 
lumbar strain and degenerative vertebral changes, thoracic 
spine were confirmed.

In a February 2007 VA examination, the objective 
manifestations of the veteran's back pain were forward 
flexion 0-70 degrees; extension 5-30 degrees; left lateral 
flexion 0-25 degrees with ipsilateral pain and right lateral 
flexion 0-30 degrees with contralateral pain; and left 
lateral rotation 0-25 degrees with ipsilateral pain and right 
lateral flexion 0-30 degrees with contralateral pain.  Motion 
was not additionally limited by fatigue, weakness, or lack of 
endurance following repetitive motion.  He had no postural 
abnormalities other than mild levoscoliosis.  His chronic 
lumbar strain was confirmed.

In the March 2008 VA examination, the veteran complained of a 
constant aching/sharp back pain having an intensity level of 
3-5.  He had flares of pain, intensity level 7-8, 
precipitated by prolonged walking, standing and sitting in 
one position.  Flares of pain were alleviated by rest, change 
in position and pain medication.  Objectively, his range of 
motion was as follows: forward flexion 0-70 degrees with more 
pain at extreme (normal 0-90); extension 0-15 degrees with 
more pain at extreme (normal 0-30); lateral flexion 0-15 
degrees (left), 0-20 degrees (right) with more pain at 
extreme (normal 0-30); and rotation 0-10 degrees left, 0-20 
degrees (right) with more pain at extreme (normal 0-30).

The veteran's service-connected lumbar strain with 
degenerative changes thoracic spine T12-L1 has been evaluated 
under Diagnostic Codes 5237 and 5243.  38 C.F.R. § 4.71a 
(2008).  Under these Diagnostic Code 5243, a 10 percent 
evaluation is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve 
months.  A 20 percent evaluation contemplates intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past twelve months.  A 40 percent evaluation is 
assigned in cases of incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past twelve months.  A 60 percent evaluation 
contemplates incapacitating episodes having a total duration 
of at least six weeks during the past twelve months.  

Under Diagnostic Code 5237, a 10 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40 percent evaluation is in order for forward flexion of 
the thoracolumbar spine 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is in order for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.  

The "combined range of motion" refers to the sum of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  Associated objective 
neurological abnormalities (e.g., bladder and bowel 
impairment) are to be evaluated separately.  

The medical evidence of record shows that the veteran did not 
have forward flexion of the thoracolumbar between 30-60 
degrees; a combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or intervertebral disc 
syndrome with incapacitating episodes lasting 2-4 weeks in 
the past year.  Thus an evaluation in excess of 10 percent is 
not warranted.

D.	Knees

In a November 2003 rating decision, the RO granted service 
connection for right ilio-tibial band syndrome and 
retropatellar pain syndrome of the knees and assigned 10 
percent evaluations for these disabilities.  These 
evaluations have remained in effect since that time. 

In the October 2003 VA examination, the veteran reported his 
knee pain onset in 1994.  He complained of intermittent dull 
pain.  Objectively, he had full range of motion of the knees.  
He had no evidence of tenderness, swelling or inflammation.  
The knee joints were stable.

In a March 2005 VA examination, the veteran complained of a 
constant dull ache with increased pain with prolonged 
standing, walking, running and climbing and descending 
stairs.  He reported a history of occasional swelling and 
instability of the knees and crepitus with movement.  
Objectively, he had no evidence of pain on motion, edema, 
effusion, instability, weakness, tenderness, redness, heat, 
abnormal movement or guarding of movement.  He did have mild 
crepitus with movement.  He had normal range of motion and 
the knee joints were stable.  His retropatellar syndrome of 
the knees and ilio-tibial band syndrome of the right knee was 
confirmed.  Examinations results from the February 2007 VA 
examination affirmed the previous results.

In the March 2008 VA examination, the veteran's reported 
symptoms remained unchanged.  Objectively he had full range 
of motion of the left knee; however, he had decreased range 
of motion (0-100 degrees) in the right knee with more pain at 
the extreme.  Additionally, he had pain on palpation in the 
right knee; however, he did not have edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement or guarding of movement.  He had a pronounced limp 
on the right but station was stable.  His left retropatellar 
pain syndrome was characterized as mild, right retropatellar 
syndrome was characterized as moderate and right ilio -tibial 
band syndrome was characterized as mild. 

The veteran's service-connected retropatellar syndrome of the 
knees and ilio-tibial syndrome of the right knee have been 
evaluated under Diagnostic Codes 5024 and 5314 respectively.  
38 C.F.R. §§ 4.71a and 4.73 (2008).  Under Diagnostic Code 
5024, disabilities are to be evaluated as limitation of 
motion of the affected part.  With regard to the knees, an 
evaluation in excess of 10 percent is warranted for ankylosis 
of the knee; moderate recurrent subluxation or lateral 
instability of the knee; cartilage, semilunar, dislocated, 
with frequent episodes of locking, pain and effusion of the 
joint; flexion limited to 30 degrees; extension limited to 15 
degrees; or malunion of the tibia and fibula with moderate 
knee or ankle disability.

Under Diagnostic Code 5314, a 10 percent evaluation is 
assigned for moderate disability of muscle group XIV 
(including the iliotibial band).  A 30 percent evaluation is 
assigned for moderately severe disability.  A 40 percent 
evaluation is assigned for severe disability.

The competent medical evidence of record does not show that 
the veteran had ankylosis, instability, semilunar cartilage 
dislocation with locking pain and effusion of the knee joint, 
flexion limited to 30 degrees, extension limited to 15 
degrees, or malunion of the tibia and fibula with moderate 
knee disability.  Thus an evaluation in excess of 10 percent 
for the retropatellar syndrome disabilities of the right and 
left knee is not warranted.  As the veteran's ilio-tibial 
band syndrome of the right leg was characterized as mild in 
the March 2008 VA examination, an evaluation in excess of 10 
percent is not warranted for this disability either.

E.	Left wrist and left ankle

In the November 2003 rating decision the RO granted service 
connection for the veteran's left wrist strain and left ankle 
disability.  A non-compensable evaluation was assigned for 
the left wrist strain and a 10 percent evaluation was 
assigned for the left ankle disability.  These evaluations 
have remained in effect since that time.

In the October 2003 VA examination, the veteran reported his 
left wrist pain onset in 1990.  He complained of intermittent 
dull pain.  He also reported injuring his left ankle in a 
motorcycle accident in 2003.  He complained of a constant 
dull pain with stiffness and swelling; however, he did not 
have giving way.  Objectively he had full range of motion of 
the wrist without any other appreciable wrist symptoms.  He 
also had full range of motion of the left ankle.  X-ray of 
the left hand was normal.  X-ray of the left ankle showed 
healed fracture deformity of the distal fibula with metallic 
screw transfixation and minimal soft tissue swelling lateral 
malleolus.  He was diagnosed with residuals of status post 
fracture left ankle and left wrist strain.

With regard to the left wrist, reported symptoms and 
objective findings remained wholly unchanged in the March 
2005, February 2007 and March 2008 VA examinations.  

With regard to the left ankle disability, reported symptoms 
remained wholly unchanged from the October 2003 VA 
examination.  However, objectively in the March 2005 VA 
examination the veteran displayed reduced range of motion in 
dorsiflexion (0-10 degrees).  Remaining range of motion was 
normal.  In the February 2007 VA examination the veteran 
displayed reduced range of motion in dorsiflexion (0-15 
degrees) and plantar flexion (0-40 degrees).  In the March 
2008 VA examination the veteran displayed reduced range of 
motion in dorsiflexion (0-15 degrees) and plantar flexion (0-
35 degrees) with more pain at the extremes.

The veteran's service-connected left wrist strain has been 
evaluated under Diagnostic Code 5215.  38 C.F.R. §§ 4.71a 
(2008).  Under Diagnostic Code 5215, a 10 percent evaluation 
is assigned for limitation of motion of the wrist with 
dorsiflexion less than 15 degrees or palmar flexion limited 
in line with forearm.  As the objective medical evidence 
showed the veteran had normal range of motion of the wrist, a 
compensable evaluation is not warranted for the left wrist 
strain.

The veteran's service-connected left ankle disability has 
been evaluated under Diagnostic Code 5271.  38 C.F.R. 
§§ 4.71a (2008).  Under Diagnostic Code 5271, a 10 percent 
evaluation is assigned for moderate limitation of the ankle.  
A 20 percent evaluation is assigned for marked limitation of 
motion of the ankle.  As the medical evidence does not 
support a finding that the veteran exhibited marked 
limitation of motion of the ankle, an evaluation in excess of 
10 percent for the left ankle disability is not warranted.

F.	Allergic rhinitis

In the November 2003 rating decision the RO granted service 
connection for the veteran's allergic rhinitis and assigned a 
non-compensable evaluation.  This evaluation has remained in 
effect since that time.

The veteran's allergic rhinitis is evaluated under 38 C.F.R. 
§ 4.97, Diagnostic Code 6522 (2007).  Under Diagnostic Code 
6522, a 10 percent evaluation is assigned for allergic 
rhinitis without polyps, but with greater than 50-percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side.  A 30 percent evaluation is 
warranted for allergic rhinitis with polyps.

The Board has applied the noted criteria to the case at hand.  
The March 2008 VA examination showed 20 percent obstruction 
on each side, without evidence of polyps.  As the medical 
evidence of record fails to show that the veteran has a 
greater than 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side, a compensable 
evaluation is not warranted.



G.	Tinea corporis and tinea cruris

In the November 2003 rating decision the RO granted service 
connection for the veteran's tinea corporis and tinea cruris 
and assigned a non-compensable evaluation.  This evaluation 
has remained in effect since that time.

The veteran's tinea corporis and tinea cruris is evaluated 
under 38 C.F.R. § 4.118, Diagnostic Code 7813 (2008).  Under 
Diagnostic Code 7813, such skin disabilities are to be rated 
as disfigurement of the head, face, or neck; scars; or 
dermatitis, depending on the predominant disability.  As the 
medical evidence demonstrates that this skin condition has 
resolved, a compensable evaluation is not warranted.

H.	Epididymitis

In the November 2003 rating decision the RO granted service 
connection for the veteran's left epididymitis and assigned a 
non-compensable evaluation.  This evaluation has remained in 
effect since that time.

The veteran's left epididymitis is evaluated by analogy under 
38 C.F.R. § 4.115b, Diagnostic Code 7525 (2008).  Diagnostic 
Code 7525 provides that such disability is to be rated as 
urinary tract infection.  As the March 2008 examination 
showed that the veteran has no present complaints associated 
with his left epididymitis, a compensable evaluation is not 
warranted.

III. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link established by medical evidence between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  

Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  

Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).  

As noted, however, the diagnosis of PTSD is required before a 
grant of service connection can be made.

The service medical records do not show any complaints of or 
treatment for PTSD or any other psychiatric disorder.  
Subsequent to service, treatment records indicate that the 
veteran has been diagnosed with PTSD.

The veteran asserts that he suffers from PTSD as a result of 
his service in Iraq.  The veteran claimed to have been 
traveling in a convoy when his convoy was hit by a roadside 
bomb near Tikrit on April 19, 2003.  He states that he 
injured his left ankle at that time.  However, there are no 
competent records to support the veteran's assertion that he 
was even in Iraq.  In July 2007, the RO issued a formal 
finding on a lack of information to verify the alleged 
stressor.  The RO noted that the veteran claimed to be in 
Iraq from February 2003 until October 2003.  However, 
personnel and other medical records indicate the veteran was 
stationed stateside during that time in Texas and was not 
even deployed to the Middle East.  For example, medical 
records dated March 28, 2003 show that the veteran was seen 
at the Bennett Health Center in Fort Hood, Texas for 
complaints pertaining to his back and left knee.  He was also 
given an audiological evaluation at the Darnall Army 
Community Hospital on April 22, 2003.  The only noise 
exposure reported at that time had been on the grenade range.  
Furthermore, the veteran reported at the November 2003 VA 
examination that the cause of his left ankle injury was a 
motorcycle accident.  This is confirmed by 2003 medical 
records from Fort Hood. 

Assuming, arguendo, that the veteran has the requisite 
diagnosis of PTSD, the fact remains that there is no credible 
supporting evidence of an actual in-service stressor.  As the 
veteran has not presented credible evidence of an in-service 
stressor capable of verification, service connection for PTSD 
must be denied based on this record. 

The only evidence supporting the claim are the statements and 
testimony of the veteran, a member of his unit, and family 
friends claiming PTSD as a result of being hit by the 
roadside bomb in Iraq.  However, as noted, nothing in the 
record supports this assertion and in fact, his records place 
him in Fort Hood only days before and after the alleged 
incident.  Furthermore, the injuries he states he received 
that time were clearly due to other events.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, without credible 
supporting evidence that the claimed in-service stressor 
occurred, service connection for PTSD is denied.  38 C.F.R. 
§ 3.304(f). 
 
IV. TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.

A finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15.

Substantially gainful employment is that employment which is 
ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides.  See Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment 
shall not be considered substantially gainful employment.  38 
C.F.R. § 4.16(a).

In Moore, 1 Vet. App. at 359 (1991), the Court further 
discussed the meaning of substantially gainful employment.  
The Court noted the following standard announced by the 
United States Court of Appeals in Timmerman v. Weinberger, 
510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total "basket 
case" before the courts find that there is an inability to 
engage in substantial gainful activity.  The question must be 
looked at in a practical manner, and mere theoretical ability 
to engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is whether a 
particular job is realistically within the physical and 
mental capabilities of the claimant.

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual 
unemployability presupposes that the rating for the [service-
connected] condition is less than 100 percent, and only asks 
for TDIU because of "subjective" factors that the 
"objective" rating does not consider.  See Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).

In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

As noted, TDIU benefits cannot be granted unless the 
veteran's service-connected disabilitiy(ies) are ratable at 
60 percent or more (1 disability) or if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a).  In this case, despite 
the veteran's many service-connected disabilities, none is 
ratable at 40 percent or more and the combined rating does 
not equal 70 percent or more.  Thus, his service-connected 
disabilities fall short of the 40 (combined 70) percent 
evaluations necessary to be eligible to receive TDIU 
benefits.  38 C.F.R. § 4.16(a).

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b).  There is no objective evidence that 
the veteran's service connected disabilities present such an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Hence, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under the above-cited regulation, was not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to an increased evaluation for the service-
connected cervical strain; for the period prior to March 12, 
2008, evaluation in excess of 10 percent; for the period 
beginning on March 12, 2008, evaluation in excess of 20 
percent is denied.  

Entitlement to an increased evaluation for the service-
connected scar, residual, left ankle surgery; for the period 
prior to March 12, 2008, entitlement to a compensable 
evaluation; for the period beginning on March 12, 2008, 
evaluation in excess of 10 percent is denied.  

Entitlement to an evaluation in excess of 10 percent for the 
service-connected lumbar strain with degenerative changes of 
the thoracic spine at T12-L1 is denied.

Entitlement to an evaluation in excess of 10 percent for the 
service-connected right ilio-tibial band syndrome is denied.

Entitlement to an evaluation in excess of 10 percent for the 
service-connected retropatellar pain syndrome of the right 
knee is denied.

Entitlement to an evaluation in excess of 10 percent for the 
service-connected retropatellar pain syndrome of the left 
knee is denied.

Entitlement to an evaluation in excess of 10 percent for the 
service-connected postoperative residuals, left malleolus 
fracture, status-post open reduction and internal fixation is 
denied.

Entitlement to a compensable evaluation for the service-
connected allergic rhinitis is denied.

Entitlement to a compensable evaluation for the service-
connected tinea corporis and tinea cruris is denied.

Entitlement to a compensable evaluation for the service-
connected left wrist strain is denied.

Entitlement to a compensable evaluation for the service-
connected left epididymitis is denied.

	(CONTINUED ON NEXT PAGE)



Entitlement to a compensable evaluation for the service-
connected scar, residual, right thumb laceration is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to a TDIU rating is denied.



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


